DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Claims 1 and 13 have been amended as per the amendment filed on 5/31/2022.
Currently Claims 1-10 and 13-18 are pending and prosecuted.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/878783, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Provisional Application 60/878783 fails to provide sufficient support for claims 1 and 13, specifically for the limitations: “a dielectric planarization layer of a first thickness” and “a sheet of conductive material of a second thickness greater than the first thickness”. While the drawings do recite values related to the dielectric and the continuous sheet, in Figure 1A, there is no associated unit of measurement corresponding to these values. Thus, raising the question of what the unit of measurement is being used. It is noted that Figure 6a, 6h recites explicitly the use of millimeter and Figure 6d, 6f, 6g, 6i, 6j explicitly recites the use of microns. It isn’t until the printed publication, in paragraph [0031] of the instant applicaiton, that specifically states the use that any unlabeled value is to be considered millimeter.
Therefore, the claims are awarded the filing date of the June 13, 2007, the filing date of Application 11/818395.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation, “a dielectric planarization layer . . . configured for planarizing the plurality of first traces”. However, the specificaiton fails to disclose or describe such a feature. The applicant cites paragraphs [0033], [0034] of the printed publication for support, however these citations do not provide such support and do not state that this dielectric planarization layer is specifically configured to provide the feature of “planarizing the plurality of first traces”. Paragraph [0033] explicitly describe the dielectric layer being a planarization layer for the purposes of “to enable the one layer of patterned ITO to be formed on top of another”, and not for “planarizing the plurality of first traces”. Therefore, the claim fails to comply with the written description requirement.
	Claim 13, which recites similar features, is also rejected for the same rationale. 
	Claims 2-10 and 14-18, which are dependent from Claims 1 and 13, are also rejected for the same rationale.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689.

Regarding Claim 1, Itoh discloses a multi-touch sensor panel (Abstract; a coordinate input device), comprising: 
a first substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric planarization layer of a first thickness formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has thickness (first thickness), disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat and allows for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication (configured for planarizing the plurality of first traces)); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric planarization layer on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a second substrate coupled to the first substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.).
Itoh doesn’t explicitly teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh and Colgan doesn’t explicitly teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
Allavena, US Patent 5432671, teaches a thickness of a dielectric substrate, used in a capacitive type touch screen, may be between 1mm and 10 mm (Abstract; col. 4, ll. 8-10;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Allavena to provide wherein the flat substrate 16 is between 1mm and 10mm in thickness. The motivation to combine these arts is because Allavena teaches an example thickness of a dielectric substrate (Allavena: Abstract; col. 4, ll. 8-10;).
However, the combination of Itoh, Colgan, and Allavena doesn’t explicitly teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
Siefer et al., US Patent 4943689, teaches wherein a shield electrode, disposed underneath an electrode array to minimize interference from undesired fields and to enhance the desired field interaction between the array and the pointing device above the array, has a thickness of .05 inch (col. 2, ll. 29-47; col. 3, ll. 56-58;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, and Allavena to further include the teachings of Siefer such that the guard plane layer has a thickness of .05 inches (which is 1.27 mm) in order to provide teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Siefer teaches an example of thickness for a shield electrode (Siefer: col. 3, ll. 56-58;).


Regarding Claim 2, The combination of Itoh, Colgan, Allavena, and Siefer teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at crossover locations separated by the dielectric planarization layer, the crossover locations forming mutual capacitance sensors for detecting one or more touches on the front side of the first substrate (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh, Colgan, Allavena, and Siefer teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh, Colgan, Allavena, and Siefer teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Regarding Claim 10, The combination of Itoh, Colgan, Allavena, and Siefer doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	At the time of the invention, there has been a recognized need or problem in the art to have a material that is capable of being used as the transparent conductive electrodes in an input device.
	There were a finite number of identified and predictable potential solutions to the recognized need or problem which were to have the material used for the first and second transparent conductive elements be the same or different from each other.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh, Colgan, Allavena, and Siefer doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Allavena, US Patent 5432671, in further view of Siefer et al., US Patent 4943689, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 5, The combination of Itoh, Colgan, Allavena, and Siefer doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Allavena, and Siefer to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 6, The combination of Itoh, Colgan, Allavena, Siefer, and Abileah teaches wherein an air gap is disposed between the second substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Colgan, Allavena, Siefer, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Allavena, US Patent 5432671, in further view of Siefer et al., US Patent 4943689, in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh, Colgan, Allavena, and Siefer teaches further comprising a passivation layer formed over the plurality of second traces.  
Choo et al., US Patent Publication 2007/0229479, teaches having a passivation layer formed on a transparent electrode layer to protect various underlying layers ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Allavena, and Siefer to further include the teachings of Choo such that a passivation layer is formed over the transparent electrodes 16b in order to provide further comprising a passivation layer formed over the plurality of second traces. The motivation to combine these arts is because Choo teaches protecting the various underlying layers, such as a transparent electrode layer, from which the passivation layer is formed on (Choo: [0054];).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Allavena, US Patent 5432671, in further view of Siefer et al., US Patent 4943689, and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh, Colgan, Allavena, and Siefer doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Allavena, and Siefer to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. The motivation to combine these analogous arts is because Dhawan teaches using a spacer between a shielding electrode and a coupling electrode for shielding the coupling electrode from interference (Dhawan: col. 3, ll. 56-60; Claim 8;)
	 
	
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat);
a dielectric planarization layer of a first thickness formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has thickness (first thickness), disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat and allows for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication (configured for planarizing the plurality of first traces)); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric planarization layer on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); and 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly teach a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
	However, the combination of Itoh and Tanabe doesn’t explicitly teach the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces..
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh, Tanabe, and Colgan doesn’t explicitly teach the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Allavena, US Patent 5432671, teaches a thickness of a dielectric substrate, used in a capacitive type touch screen, may be between 1mm and 10 mm (Abstract; col. 4, ll. 8-10;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Allavena to provide wherein the flat substrate 16 is between 1mm and 10mm in thickness. The motivation to combine these arts is because Allavena teaches an example thickness of a dielectric substrate (Allavena: Abstract; col. 4, ll. 8-10;).
However, the combination of Itoh, Tanabe, Colgan, and Allavena doesn’t explicitly teach the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Siefer et al., US Patent 4943689, teaches wherein a shield electrode, disposed underneath an electrode array to minimize interference from undesired fields and to enhance the desired field interaction between the array and the pointing device above the array, has a thickness of .05 inch (col. 2, ll. 29-47; col. 3, ll. 56-58;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, and Allavena to further include the teachings of Siefer such that the guard plane layer has a thickness of .05 inches (which is 1.27 mm) in order to provide the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Siefer teaches an example of thickness for a shield electrode (Siefer: col. 3, ll. 56-58;).


Regarding Claim 14, The combination of Itoh, Tanabe, Colgan, Allavena, and Siefer teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Tanabe, Colgan, Allavena, and Siefer teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Tanabe, Colgan, Allavena, and Siefer doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Allavena, and Siefer to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 17, The combination of Itoh, Tanabe, Colgan, Allavena, Siefer, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Tanabe, Colgan, Allavena, Siefer, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).   

Claims 1-4, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689.

Regarding Claim 1, Itoh discloses a multi-touch sensor panel (Abstract; a coordinate input device), comprising: 
a first substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric layer of a first thickness formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has a thickness (first thickness) disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric layer on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a second substrate coupled to the first substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.) , 
Itoh doesn’t explicitly teach a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces,
the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh and Colgan doesn’t explicitly teach a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces; and 
the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
However, the combination of Itoh, and Colgan doesn’t explicitly teach where the dielectric layer is a dielectric planarization layer.
Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric layer is a dielectric planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).
	Therefore, the combination of Itoh, Colgan, and Harley teaches a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Itoh: Figure 4 and 5; [0047-0049]; Harley: [0048] a flat substrate 16, which inherently has thickness (first thickness) and is a planarization layer, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers allowing for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication, as being configured for planarizing the plurality of first traces).
	However, the combination of Itoh, Colgan, and Harley doesn’t explicitly teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
Allavena, US Patent 5432671, teaches a thickness of a dielectric substrate, used in a capacitive type touch screen, may be between 1mm and 10 mm (Abstract; col. 4, ll. 8-10;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, and Harley to further include the teachings of Allavena to provide wherein the flat substrate 16 is between 1mm and 10mm in thickness. The motivation to combine these arts is because Allavena teaches an example thickness of a dielectric substrate (Allavena: Abstract; col. 4, ll. 8-10;).
However, the combination of Itoh, Colgan, Harley, and Allavena doesn’t explicitly teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces.
Siefer et al., US Patent 4943689, teaches wherein a shield electrode, disposed underneath an electrode array to minimize interference from undesired fields and to enhance the desired field interaction between the array and the pointing device above the array, has a thickness of .05 inch (col. 2, ll. 29-47; col. 3, ll. 56-58;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, and Allavena to further include the teachings of Siefer such that the guard plane layer has a thickness of .05 inches (which is 1.27 mm) in order to provide teach the second substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Siefer teaches an example of thickness for a shield electrode (Siefer: col. 3, ll. 56-58;).



Regarding Claim 2, The combination of Itoh, Colgan, Harley, Allavena, and Siefer teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at crossover locations separated by the dielectric thin film material, the crossover locations forming mutual capacitance sensors for detecting one or more touches on the front side of the first substrate (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh, Colgan, Harley, Allavena, and Siefer teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh, Colgan, Harley, Allavena, and Siefer teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Regarding Claim 10, The combination of Itoh, Colgan, Harley, Allavena, and Siefer doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	At the time of the invention, there has been a recognized need or problem in the art to have a material that is capable of being used as the transparent conductive electrodes in an input device.
	There were a finite number of identified and predictable potential solutions to the recognized need or problem which were to have the material used for the first and second transparent conductive elements be the same or different from each other.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh, Colgan, Harley, Allavena, and Siefer doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689, in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 5, The combination of Itoh, Colgan, Harley, Allavena, and Siefer doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Allavena, and Siefer to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 6, The combination of Itoh, Colgan, Harley, Allavena, Siefer, and Abileah teaches wherein an air gap is disposed between the second substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Colgan, Harley, Allavena, Siefer, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley , in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689, and in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh, Colgan, Harley, Allavena, and Siefer teaches further comprising a passivation layer formed over the plurality of second traces.  
Choo et al., US Patent Publication 2007/0229479, teaches having a passivation layer formed on a transparent electrode layer to protect various underlying layers ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Allavena, and Siefer to further include the teachings of Choo such that a passivation layer is formed over the transparent electrodes 16b in order to provide further comprising a passivation layer formed over the plurality of second traces. The motivation to combine these arts is because Choo teaches protecting the various underlying layers, such as a transparent electrode layer, from which the passivation layer is formed on (Choo: [0054];).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689 and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh, Colgan, Harley, Allavena, and Siefer doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Allavena, and Siefer to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. The motivation to combine these analogous arts is because Dhawan teaches using a spacer between a shielding electrode and a coupling electrode for shielding the coupling electrode from interference (Dhawan: col. 3, ll. 56-60; Claim 8;)
		
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Mamigonias, US Patent Publication 2006/0012944.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17);
a dielectric layer of a first thickness formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has a thickness (first thickness) disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer);   
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric layer on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); and 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly disclose 
a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate,
 a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
However, the combination of Itoh and Tanabe doesn’t explicitly teach a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate,
the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
However, the combination of Itoh, Tanabe, and Colgan, doesn’t explicitly teach where the dielectric layer is a dielectric planarization layer; and 
the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric layer is a dielectric planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).
Therefore, the combination of Itoh, Tanabe, and Colgan, and Harley teaches a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Itoh: Figure 4 and 5; [0047-0049]; Harley: [0048] a flat substrate 16, which inherently has thickness (first thickness) and is a planarization layer, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers allowing for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication, as being configured for planarizing the plurality of first traces).
However, the combination of Itoh, Tanabe, and Colgan, and Harley doesn’t explicitly teach the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Allavena, US Patent 5432671, teaches a thickness of a dielectric substrate, used in a capacitive type touch screen, may be between 1mm and 10 mm (Abstract; col. 4, ll. 8-10;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan, and Harley to further include the teachings of Allavena to provide wherein the flat substrate 16 is between 1mm and 10mm in thickness. The motivation to combine these arts is because Allavena teaches an example thickness of a dielectric substrate (Allavena: Abstract; col. 4, ll. 8-10;).
However, the combination of Itoh, Tanabe, Colgan, Harley, and Allavena doesn’t explicitly teach the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces.
Siefer et al., US Patent 4943689, teaches wherein a shield electrode, disposed underneath an electrode array to minimize interference from undesired fields and to enhance the desired field interaction between the array and the pointing device above the array, has a thickness of .05 inch (col. 2, ll. 29-47; col. 3, ll. 56-58;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Harley, and Allavena to further include the teachings of Siefer such that the guard plane layer has a thickness of .05 inches (which is 1.27 mm) in order to provide the PET substrate having a sheet of conductive material of a second thickness greater than the first thickness formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Siefer teaches an example of thickness for a shield electrode (Siefer: col. 3, ll. 56-58;).


Regarding Claim 14, The combination of Itoh, Tanabe, Colgan, Harley, Allavena, and Siefer teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Tanabe, Colgan, Harley, Allavena, and Siefer teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Allavena, US Patent 5432671, and in further view of Siefer et al., US Patent 4943689 and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Tanabe, Colgan, Harley, Allavena, and Siefer doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Harley, Allavena, and Siefer to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 17, The combination of Itoh, Tanabe, Colgan, Harley, Allavena, Siefer, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Tanabe, Colgan, Harley, Allavena, Siefer, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).   

Response to Arguments

Applicant’s arguments with respect to claims 1-10, and 13-18 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Additionally, the examiner notes that paragraph [0031] of the printed publication describes that all units of measurements are to be in millimeters unless otherwise noted.

Applicant's arguments, with respect to the combination of Itoh and Colgan, filed 5/31/2022 have been fully considered but they are not persuasive.

The examiner respectfully disagrees with applicants remarks that adding the guard plane of Colgan to the stackup of Itoh is contrary to the goals of Itoh, is unnecessary and not beneficial to Itoh. 
	Paragraph [0060] states the following: Also, since a ground layer comprising of metal (emphasis added) is not provided at the bottom of the coordinate detector 11, extremely high light transmittance can be realized. On the other hand, the electrostatic capacitance generated between the transparent electrodes 16a and 16b is likely to be unsteady due to the variation in the electrostatic capacitance itself and noise caused by driving the control circuit. However, the variation in the electrostatic capacitance can be canceled by the function of the above-described control circuit 12a.

	This citation notes and suggests that because of a lack of a metal ground layer a high light transmittance is realized, but it does come at the cost of a unsteady electrostatic capacitance due to variation in electrostatic capacitance itself and noise caused by driving circuit. While it does admit that it could cancel out the variation of electrostatic capacitance by the control circuit 12a, it does not dissuade or suggest otherwise that one skilled in the art could not use or be motivated to use a guard plane made out of a transparent conductive material such as ITO, as described in Colgan, to achieve both the effect and of providing a high light transmittance and provide resolving the unsteady electrostatic capacitance due to variation in electrostatic capacitance itself and noise caused by the driving circuit.

With respect to applicants arguments that the guard layer to the coordinate detector will not have any effect on noise by the control circuit 12a, the disclosure of Itoh in paragraph [0060] describes that because there is a lack of a guard layer that noise caused by the driving circuit occurs. Therefore, its it is perfectly reasonable and would suggest that providing a metal guard layer would resolve this issue at the cost of light transmittance.

Therefore, the examiner maintains the combination of Itoh and Colgan. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699